Concurring and Dissenting Opinion by
Judge Craig :
I must respectfully dissent from that portion of the opinion which holds that union dues are not excludable from compensation taxable under the Pennsylvania Personal Income Tax in this situation, where union membership — and therefore payment of union dues— is a condition of the employment.
Here, just as in Commonwealth, v. Staley, 476 Pa. 171, 381 A.2d 1280 (1978), the taxpayer has established that the “contract with his employer recognized that he would incur expenses in the pursuit of his employment.” 476 Pa. at 176, 381 A.2d at 1282. That such a provision of the collective bargaining agreement was proposed and sought by the union is immaterial; it has nevertheless become a condition of the contract. In the case of other types of employees— such as those similar to independent contractors — the agreement that an employee undertake certain business expenses also may be proposed by the employee in the first instance; for example it is not hard to imagine a life insurance sales employee proposing that unavoidable expenses for entertaining customers should be recognized as business expenses. In Staley, supra, there was no indication that an inquiry into the initial proposing of the contract provision was considered relevant.
The decision of the Pennsylvania Supreme Court in Staley suggests a welcome recognition that those *164who work for others should not be treated as second-class taxpayers as compared to the self-employed, who are allowed to exclude all manner of proper business expenses of their choosing, before arriving at the net profits on which the tax must be paid.1
At the very least, where the expenses, such as these union dues, are mandated by contract, they should be recognized as excludable. We have not here been presented with the question whether expenses not expressly mandated by contract should nevertheless be excluded if they are demonstrably necessary.2
I concur with the majority opinion with respect to the home office expenses because the record indicates that they have neither been mandated by contract nor otherwise shown to be necessary.

 Under 61 Pa. Code §103.12, the “costs and expenses” deductible by a businessman in arriving at net profits, are those determined by the businessman himself, under accepted accounting principles.


 Under 61 Pa. Code §101.6, employees “similar to independent contractors” may exclude “[o]rdinary and necessary business expenses required to be paid or incurred,” but that regulation does not say that such expenses must be required by the employer.